DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an ophthalmic lens, classified in A61F2/1654.
II. Claims 11-15, drawn to a method, classified in A61F2240/001.
III. Claims 16-20, drawn to a system for fabricating an ophthalmic lens, classified in A61F2240/002.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as spectacle lenses.
Inventions III and I are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product as claimed can be made by another and materially different apparatus such as one that does not involve a processor.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice the process as claimed can be practiced by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Roy Kim on September 16, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2009/0088840).
Referring to claim 1, Simpson et al. discloses an ophthalmic lens comprising: an optic having a central region disposed about an optical axis(Fig. 1B, 18) and a peripheral region extending outward from the central region(Fig.1B; 20), wherein a diffractive achromatis positioned on the peripheral region(Fig. 1B, 20; paragraph 37), and the central region lacks an achromat (paragraphs 56 and 30), and wherein a base power for distance of the central region is the same as a base power for distance of the peripheral region(paragraph 5 and Fig. 11).
Referring to claim 2, Simpson et al. discloses wherein the optic includes a transition between the central region and the peripheral region at which a base curvature of the optic changes (paragraph 56 discloses the base curvature changing from the central to peripheral regions, thus providing optic changes).
Referring to claim 3, Simpson et al. discloses wherein the central region is adjacent to the peripheral region (Fig. 1B).
Referring to claim 4, Simpson et al. wherein the base power for distance of the peripheral region comprises a distance power of the diffractive achromat combined with a distance refractive power of the peripheral region (Paragraph 35).
Referring to claim 5, Simpson et al. discloses wherein the optic extends outward from the optical axis to an outer periphery of the optic, and a base power for distance of the optic is the same from the optical axis to the outer periphery of the optic (paragraph 5 and 35).
Referring to claim 6, Simpson et al. discloses wherein the base power for distance of the central region is a refractive power (Fig. 1, paragraph 56).
Referring to claim 7, Simpson et al. discloses wherein the central region is a refractive region (Fig. 1, paragraph 56).
Referring to claim 8, Simpson et al. discloses wherein the central region extends outward from the optical axis to a radius of at least 1 millimeter (paragraph 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. in view of Zhao et al. (US 2014/0005781).
Referring to claims 9-10, Simpson et al. discloses radii of at least 1mm and that other radii can be employed (paragraph 30).
Simpson et al. lacks a detailed description of the central region extending outward from the optical axis to a radius of at least 1.5mm and 2mm.
 Zhao et al. teaches an IOL in the same filed of endeavor that can be monofocal, aspheric, toric diffractive or any combination and have a central area that is about 3mm radius from the central optical axis (paragraph 24). 
A person skilled in the art recognizes that a human pupil can have a diameter of 3-4mm in daylight conditions. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radius of the central region of Simpson et al. to be at least 2mm as taught in Zhao et al. in order to accommodate patients with various pupil sizes. It would only take routing skill in the art to adjust the radius of the central lens region since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P.S/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774